Title: To George Washington from Joseph Trumbull, 30 October 1775
From: Trumbull, Joseph
To: Washington, George



May it Please Your Excellency
Lebanon [Conn.] Octobr 30th 1775

I have been very unhappily detained here by Sickness; which has been very severe, but by the goodness of God is now going of, And as that goes of my Anxiety about my business increases—I sent some time ago A request to Your Excellency for a supply of Cash without which nothing can be done; that Cash I have not received, which Possibly was well judged in my Friends considering the then Alarming state of my health, I have now

procured Capt. Wadsworth the bearer To wait on Your Excellency in my name & stead; to request a Warrant to the Pay Master General for One hundred And Twenty Thousand Dollars, the greatest Part of which is now due to my Agents in New York, And this Colony, And the rest will be needed by them imediately to make the necessary supplies for the Army within my Department for the comeing Winter. I hope to be able to Attend my Duty in Camp Again, but have been and am reduced so low, that it must be two or three Weeks first; however Your Excellency may depend on my Attendance as soon as it can be thought prudent for me to Venture. I am with the greatest respect and Esteem Your Excellencies most Obedient and very Hume Servant

Jos: Trumbull Com[missa]ry Genl

